DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021 has been entered.
Claims 1-3, 5-11, 13-17, 19-25 are pending.  Claims 4, 12, 18 are canceled.
The rejection of claims 1-3, 5-21 under 35 U.S.C. 103 as being unpatentable over Ticona Vectra Liquid Crystal Polymers in view of Timcal CNergy NPL is withdrawn in view of Applicants amendment.
The rejection of claims 6 and 9 under 35 U.S.C. 103 as being unpatentable over Ticona Vectra Liquid Crystal Polymers in view of Timcal CNergy NPL in view of Khan et al is withdrawn in view of Applicants amendment.
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Ticona Vectra Liquid Crystal Polymers in view of Timcal CNergy NPL in view of Davison is withdrawn in view of Applicants amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “The article of claim 4” wherein claim 4 is canceled.
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites “The article of claim 11”; this renders the claim indefinite as the claim cannot be dependent upon itself.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-11, 13-14, 16-17, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US Patent 5,428,100) in view of Ueno et al (US Patent Application 2004/0256599) in view of Timcal CNergy NPL (already of record)).
Regarding claims 1-3, 5-11, 13-14, 16, 20-25, Asai et al teaches a liquid crystal polyester resin composition comprising 100 parts by weight of a liquid crystal polyester and 45 to 80 prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I)) which is a molded article having a surface resistivity of 1X104-1X108Ω (Abstract).  Asai et al further teaches scaly graphite (which satisfies claimed platelet shaped graphite) (Col. 7, Lines 39-40).  Asai et al further teaches thermotropic polyesters obtained by the reaction of an aromatic dicarboxylic acid (Col. 4, Lines 7-8).  Asai et al further teaches the graphite has an average particle size of 5µm or more (Col. 7, Lines 50-52).  Asai et al further teaches a heat deflection temperature of greater than 200C/260 and positive molding shrinkage values where in the difference between the MD and TD direction is 0.3 and 0.26 (Tables).  However, Asai et al fails to specifically disclose positive CTE values wherein the difference between the values in the TD and MD direction are less than 12, a plate-shaped graphite particles having the claimed aspect ratio, BET surface area, electrical conductivity mean particle size and low amount of metal impurities.
In the same field of endeavor, Ueno et al teaches a thermotropic liquid crystalline molded article (Abstract) derived from aromatic dicarboxylic acid such as 4-hydroxybenzoic acid (Abstract, Paragraphs 37, 39).  Ueno et al further teaches fillers such as graphite (Paragraphs 93, 95).  Ueno et al further teaches CTE values in the TD and MD that are positive and the difference between the TD and MD direction is about 3-4 (Table 1).
In the same field of endeavor, Timcal CNergy teaches KS 6L graphite (which inherently teaches the claimed platelet shape, aspect ratio, BET surface area, electrical conductivity and 
With regard to positive CTE values wherein the difference between the values in the TD and MD direction are less than 12, it would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to have provided the positive CTE vales and the difference between the values in the TD and MD direction to be within the ranges in the instant claims as Ueno et al teaches these values are expected for thermotropic polyester molded articles having fillers such as graphite within.
With regard to the plate-shaped graphite particles having the claimed aspect ratio, BET surface area, electrical conductivity mean particle size and low amount of metal impurities, it would have been obvious to one of ordinary skill in the art to have substituted/provided the KS 6L graphite in the article of Ticona in view of Timcal CNergy in order to provide an injection molded product with higher electrical conductivity and less metal contamination.  It would only be obvious to the ordinary artisan to expect trace metal contamination levels of no greater than 500ppb in Ticona in view of Timcal CNergy because of the low metal impurities contained in the Timcal CNergy graphite filler.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US Patent 5,428,100) in view of Ueno et al (US Patent Application 2004/0256599) in view of Timcal CNergy NPL (already of record)) as applied to claims 1-3, 5-11, 13-14, 16, 20-25 above, and in further view of Ticona Vectra Liquid Crystal Polymers (already of record)).
Regarding claims 15, 19, Asai et al, Ueno et al and Timcal disclose the invention substantially as claimed.  Asai et al, Ueno et al and Timcal teach the features above.  However, Asai et al, Ueno et al and Timcal fail to specifically disclose the thickness of the article and CTE values between 10-35.
In the same field of endeavor, Ticona teaches Vectra liquid crystal polymers (which inherently teaches a polyester thermotropic crystalline polymer derived from 4-hydrobenzoic acid) filled with different fillers (Pg. 5).  Ticona further teaches A625 25wt% graphite filled (Pg. 5) having a CTE of 7/17 (MD/TD) (Pg. 11).  Ticona further teaches a resistivity of 106 ohms for A700 (which satisfies claimed EST resistivity) (Pg. 12).  Ticona further teaches a thickness of 3.2mm (which satisfies nominal thickness of about 3mm) (Pg. 6).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the thickness of the article and CTE values between 10-35 in Asai et al, Ueno et al and Timcal in view of Ticona as Ticona teaches thermotropic polyester articles comprising a graphite filler having the claimed CTE values and article thickness.  It would only be obvious to the ordinary artisan to provide an article with these values as claimed.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US Patent 5,428,100) in view of Ueno et al (US Patent Application 2004/0256599) in view of Timcal CNergy NPL (already of record)) as applied to claims 1-3, 5-11, 13-14, 16, 20-25 above, and in further view of Khan et al (Thermally Conductive Polymer Composites for Electronic Packaging Application (already of record)).
Regarding claims 6, 9, Asai et al, Ueno et al and Timcal disclose the invention substantially as claimed.  Asai et al, Ueno et al and Timcal teach the features above.  However, Asai et al, Ueno et al and Timcal fail to specifically disclose plate shaped particles and the electrical conductivity of the filler.
In the same field of endeavor, Khan et al teaches carbon filler composites (Pg. 28, Introduction).  Khan et al teaches graphite nanoplatelets having an electrical conductivity of about 2X106S/cm (where about satisfies/close enough to less than 1X106 S/cm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided plate shaped graphite particles having the claimed electrical conductivity in Asai et al, Ueno et al and Timcal as it is well known in the art that graphite nanoplatelets can provide enhanced thermal and electrical conductivity to composites and taught in Khan et al (Table 3-2).  It would only be obvious to the ordinary artisan to optimize the shape/conductivity of the graphite in order to control the physical and electrical properties of the resulting composite or injection molded material.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US Patent 5,428,100) in view of Ueno et al (US Patent Application 2004/0256599) in view of Timcal CNergy NPL (already of record)) as applied to claims 1-3, 5-11, 13-14, 16, 20-25 above, and in further view of Davison (US Patent Application 2009/0001032 (already of record)).
Regarding claim 22, Asai et al, Ueno et al and Timcal disclose the invention substantially as claimed.  Asai et al, Ueno et al and Timcal teach the features above.  However, Asai et al, Ueno et al and Timcal fail to specifically disclose a Front-Opening Unified Pod.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the injection molded article into a Front-Opening Unified Pod as utilization of these polymers to form these articles are known in Davison.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-11, 13-17, 19-25 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 31, 2021